Mr. Justice Johnson
delivered the opinion ofthe Court.
As between the plaintiff and the principal, there can be no question, that the true measure of damages would have been the amount of the rent due, and interest on it; and if the distress had been returned according to the condition *29of the bond, and was sufficient, he would have made it by the sale of the distress. It constitutes the true "measure, therefore, of the injury he has sustained, anjl ought to be the true measure of his recovery.- The act of 1808, (1 Brev. 243,) makes the security liable for all sums due ior rent, whatever may be the value of the distress, and places him in the situation with his principal; .and interest is so inseparable from the principal sum, that 'it constitutes, as much a part of the sums due for rent, as the principal itself. The jury, therefore, did right in allowing the interest from the date of the judgment against the principal. They could not go further back, because, all that had previously accrued, necessarily entered into that judgment. The motion is refused.
Justices -Nott, Huger, Gantt, and Golcock¿ concurred.